                                1   Michelle L. Roberts – SBN 239092
                                     E-mail: mroberts@kantorlaw.net
                                2   KANTOR & KANTOR, LLP
                                    1050 Marina Village Pkwy., Ste. 105
                                3   Alameda, California 94501
                                    Telephone: (510) 992-6130
                                4   Facsimile: (510) 280-7564
                                5   Glenn R. Kantor – SBN 122643
                                     E-mail: gkantor@kantorlaw.net
                                6   Corinne Chandler – SBN 111423
                                     E-mail: cchandler@kantorlaw.net
                                7   KANTOR & KANTOR, LLP
                                    19839 Nordhoff Street
                                8   Northridge, California 91324
                                    Telephone: (818) 886 2525
                                9   Facsimile: (818) 350 6272
                               10   Attorneys for Plaintiff
                                    HADAS RIVERA-WEISS
                               11

                               12                                UNITED STATES DISTRICT COURT
Northridge, California 91324




                                                              NORTHERN DISTRICT OF CALIFORNIA
 KANTOR & KANTOR LLP




                               13
  19839 Nordhoff Street

       (818) 886 2525




                               14

                               15   HADAS RIVERA-WEISS,                                   Case No.: 4:18-cv-05494-YGR
                               16                          Plaintiff,                 STIPULATED DISMISSAL OF ENTIRE
                                                                                      ACTION AND [PROPOSED] ORDER
                               17           v.
                               18   AETNA LIFE INSURANCE COMPANY,
                               19                          Defendant.
                               20

                               21          TO THE HONORABLE COURT:
                               22          Plaintiff HADAS RIVERA-WEISS and Defendant AETNA LIFE INSURANCE
                               23   COMPANY, (referred to collectively as the “parties”) have reached a resolution of this matter.

                               24   The parties agree to dismiss this action in its entirety with prejudice, pursuant to Fed.R.Civ.P
                               25   41(a). Each party shall bear its own fees and costs.
                               26   ///

                               27   ///

                               28   ///
                                                                                      1
                                                          STIPULATED DISMISSAL OF ENTIRE ACTION AND [PROPOSED] ORDER
                                                                                              Case No.: 4:18-cv-05494-YGR
                                1   DATED: April 8, 2019                       KANTOR & KANTOR, LLP

                                2                                              By: /s/ Michelle L. Roberts________ _
                                                                                       Michelle L. Roberts
                                3                                                      Attorney for Plaintiff
                                4                                                      HADAS RIVERA-WEISS

                                5

                                6   DATED: April 8, 2019                       GORDON REES SCULLY MANSUKHANI, LLP
                                7                                              By: /s/ Jordan S. Altura
                                                                                       Jordan S. Altura
                                8                                                      Attorney for Defendant
                                                                                       AETNA LIFE INSURANCE COMPANY
                                9
                               10

                               11                                      ECF CERTIFICATION

                               12          The filing attorney attests that she has obtained concurrence regarding the filing of this
Northridge, California 91324




                                    document from the signatory to this document.
 KANTOR & KANTOR LLP




                               13
  19839 Nordhoff Street

       (818) 886 2525




                               14   ///

                               15   ///

                               16   ///

                               17   ///

                               18   ///

                               19   ///

                               20   ///

                               21   ///

                               22   ///

                               23   ///

                               24   ///

                               25   ///

                               26   ///

                               27   ///

                               28   ///
                                                                                    2
                                                         STIPULATED DISMISSAL OF ENTIRE ACTION AND [PROPOSED] ORDER
                                                                                             Case No.: 4:18-cv-05494-YGR
                                1                                      [PROPOSED] ORDER

                                2

                                3         The Court hereby dismisses this action with prejudice.

                                4

                                5   PURSUANT TO STIPULATION, IT IS SO ORDERED.

                                6

                                7

                                8   Dated: __________________
                                            April 10, 2019                     _________________________________________
                                                                               HONORABLE YVONNE GONZALEZ ROGERS
                                9
                                                                               UNITED STATES DISTRICT JUDGE
                               10

                               11

                               12
Northridge, California 91324
 KANTOR & KANTOR LLP




                               13
  19839 Nordhoff Street

       (818) 886 2525




                               14

                               15

                               16

                               17

                               18

                               19

                               20

                               21

                               22

                               23

                               24

                               25

                               26
                               27

                               28
                                                                                   3
                                                        STIPULATED DISMISSAL OF ENTIRE ACTION AND [PROPOSED] ORDER
                                                                                            Case No.: 4:18-cv-05494-YGR
